DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 26 January 2022 have been entered. Claims 1-2 and 6-9 remain pending in the application. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 7-8 of claim 1 recite “the at least one projecting including…” which appears to be a typographical error that should instead read “the at least one projection includes…”  
Lines 10-11 of claim 1 recite “the first projecting and second projection…” which appears to be a typographical error that should instead read “the first projection and second projection…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites that it includes “The device of claim [[5]]…” as per the cancellation of claim 5, but a replacement claim number for the claim limitations the device encompasses is not provided. The Examiner interprets the claim as if it were dependent on claim 1 for the purposes of prosecution.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reaume (US 2016/0334260 A1) (cited in Applicant's Information Disclosure Statement filed August 11, 2020).

Regarding claim 1, Reaume discloses a dipstick assembly suitable for use in situations where a relatively long and extended handle may be required, which reads on the claim limitation: “An electrolyte level measuring device for a vented lead acid battery.” The examiner notes that the claim limitation is a recitation of intended use and has been considered where it may require structural limitations to perform the intended use.  See MPEP 2111.02(II). In this case, the dipstick assembly of Reaume reads on the limitation because it is capable of performing the intended use of measuring the electrolyte level by virtue of its long and extended handle that could be inserted into a vented lead acid battery opening. Reaume further discloses that the dipstick assembly includes a waist portion (an elongated body, reference 224 Fig. 2); 
a stop member extending outwardly from, and perpendicular to, the elongated body” because the stop portion extends outward from the waist portion;
a seal member (reference 244, Fig. 2) which reads on the claim limitation “at least one projection extending orthogonally from the elongated body” because the seal member is a projection and extends orthogonally from the waist portion. 
Reaume further discloses that stop portion 230 location along the waist portion and radial dimension R1/R2 may be varied according to particular application to help position the dipstick assembly as a whole relative to the entry area ([0031]-[0032], Fig. 2). Reaume anticipates the claim limitation “the stop member being sized larger than an opening in the vented lead acid battery.” The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber
It remains the examiner’s position that Reaume meets the claimed electrolyte level measuring device limitation “the stop member being sized larger than an opening in the vented lead acid battery.”. Alternatively, the instant claim limitations is also obvious over Reaume. It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify the radial dimensions R1 and R2 of the stop portion of the dipstick assembly disclosed by Reaume, as taught by Reaume, such that the stop portion sufficiently prevents the dipstick assembly from being submerged past the entry area of the particular application, an opening in the vented lead acid battery. It is within the ambit of one of ordinary skill in the art to modify the size/proportion of parts as a matter of design choice for the particular application. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04 (IV)(A).
Reaume further discloses wherein the at least one projection (seal portion 244) includes a first projection, the first projection being disposed at a second end of the elongated body, the second end being opposite a first end, as shown in Modified Fig. 2 of Reaume (A) below.
.Reaume additionally discloses wherein the at least one projection includes a second projection, the second projection being positioned between the first projection and the stop member, the first projection and second projection extending from the same side of the elongated body, as shown in Modified Fig. 2 of Reaume (A) below.
--

    PNG
    media_image1.png
    794
    406
    media_image1.png
    Greyscale
Reaume additionally discloses that the first projection and the second projection are spaced apart, as depicted above in Modified Fig. 2 of Reaume, which reads on the claim limitation “wherein a distance between the first projection and the second projection to allow a top surface of an electrolyte level to be between the first projection and the second projection when the device is placed in the vented lead acid battery.” The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
In the immediate case, the device disclosed by Reaume is provided with a distance between the first and second projections large enough that the top surface of the electrolyte level may be disposed between them. The device is thus capable of performing the intended use “to allow a top surface of an electrolyte level to be between the first projection and the second projection when the device is placed in the vented lead acid battery” and therefore meets the claim.

Regarding claim 2, Reaume meets the claim limitations of the device of claim 1 as set forth above. Reaume further discloses wherein the stop member (stop portion 230) is offset from a first end of the elongated body, as shown below in Modified Fig. 2 of Reaume (A).

Regarding claim 6, Reaume meets the claim limitations of the device of claim 1 as set forth above. Reaume does not provide details regarding the structure of the seal member 242, but appears to disclose that the seal member may be annular. In plan view, the third and fourth projections may be part of the same seal member 242. In that case, the seal member 242 is interpreted in the same way as seal member 244 discussed above in the claim 5 analysis, as semi-circle projections on opposite sides of the elongated body that are integral. Accordingly, Reaume discloses third and fourth projections on opposite sides of the waist portion between the second end and the stop portion.
The third and fourth of projections of Reaume meet the claimed third and fourth projections, but alternatively, the third and fourth projections of Reaume are also obvious over In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP 2144.04(V)(C).

    PNG
    media_image2.png
    794
    446
    media_image2.png
    Greyscale
Reaume therefore reads on the claim limitation “wherein the at least one projection includes a third projection and a fourth projection disposed on opposite sides of the elongated body from the first projection and second projection, the fourth projection being positioned between the second end and the stop member” 
Regarding claim 9, Reaume meets the claim limitations of the device of claim 1 as set forth above. Reaume further discloses wherein the at least one projection is disposed a predetermined distance from a bottom surface of the stop member, as shown in Modified Fig. 2 of Reaume (B) above as all four projection are disposed a predetermined distance from the stop member and are thus disposed a predetermined distance from a bottom surface of the stop member.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaume (US 2016/0334260 A1).

Regarding claim 7, Reaume discloses a dipstick assembly as set forth above in claim 1. Reaume further discloses wherein the stop portion 230 has radial dimension R1 that may be the same or different to a second radial dimension R2, as shown in Fig. 2 ([0033]). Reaume fails to disclose wherein the stop portion has a cylindrical shape.
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the stop portion of Reaume such that radial dimensions R1 and R2 are the same, as taught by Reaume, and further has a cylindrical shape. It is obvious to one of ordinary skill to change the shape of parts as a matter of design choice and/or to conform to a particular application absent persuasive evidence that a particular shape yields unexpected results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 (IV)(B).
Modified Reaume therefore reads on the claim limitation “wherein the stop member has a cylindrical shape.”

Regarding claim 8, Reaume discloses a dipstick assembly as set forth above in claim 7. Reaume appears to disclose wherein the waist portion (the elongated body) of the dipstick assembly is cylindrical in Fig. 1. Reaume further discloses that the waist portion is formed via molding, but provides no additional details regarding the shape of the waist portion nor its cross-section. Reaume accordingly fails to disclose wherein the waist portion has a rectangular cross-section in a plane parallel with a surface of the stop portion.
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to mold the waist portion of Reaume such that it has a rectangular shape. It is obvious to one of ordinary skill to change the shape of parts as a matter of design choice and/or to conform to a particular application absent persuasive evidence that a particular shape yields unexpected results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 (IV)(B).
Modified Reaume therefore reads on the claim limitation, “wherein the elongated body has a rectangular cross-section in a plane parallel with a surface of the stop member” because a rectangular mold forming the waist portion would impart a rectangular cross-section parallel to the plane in which the stop member orthogonally extends.

Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive. Applicant argues with respect to the amended claim 1 that the seal member portions of Reaume cited in the previous Office Action corresponding to the claimed projections do not actually measure a fluid, rather they are portions of a handle. In particular, Applicant argues that Reaume does not teach that the stop members extend into the engine oil and that modifying them .
In response to applicant's argument that the stop members of Reaume are not intended to be used as the projections disclosed in the instant application are intended to be, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the seal members may not have been intended to be used as liquid level measuring projections, but they meet the claim limitations of the projections and could be used in a battery to measure the electrolyte levels, so they therefore meet the claim limitations.
Applicant further argues that one of ordinary skill would not look to Reaume for a dip stick of a lead acid battery because:
The measuring portion of Reaume is a flexible elongated member that would damage internal plates of the battery if so used.
Unlike an automobile engine compartment, a battery cabinet has limited space including electrical terminals.
The Examiner disagrees that the flexible elongated member of Reaume would damage the internal plates and that the battery cabinet would have too limited space for the dipstick device of Reaume to be used. If, in practice, one of ordinary skill in the art did find that the size was too large, it would be an obvious design choice to modify the size and/or shape of the dipstick device to ensure that it could fit into the electrolyte port. See MPEP 2144.04(IV)(A) and MPEP 2144.04(IV)(B). Furthermore, the art of dipsticks for measuring engine oil levels is sufficiently analogous to the art of dipsticks for measuring electrolyte levels that one of ordinary .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.C.K./Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728